                                                                                  FXtE&
                                                                     TW:
                                                                               ,ISSIET'TL' 5.,
                IN THE LINITED STATES DISTzuCT COURT
           FOR TFIE WESTERN DISTRICT OF NORTH CAROLINA OCI 3 O 2r;I9
                          ASFMVILLE DIVISION
                                                     n&';r?**r*l*K.ff H.I'i*
                       DOCKET NO. 1 : 19-CR-00079

LINITED STATES OF AMERICA
                                                 CONSENT ORDER AND
V.                                             JUDGMENT OF FORFEITURE

THOMAS DERRECK CHARLET


       WHEREAS, the defendant, THOMAS DERRECK CHARLET, has entered
into a plea agreement (incorporated by reference herein) with the United States and
has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I I to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 49 U.S.C. $ 80303,26 U.S.C.5 5872, l8 U.S.C.5924(d),andlor 28 U.S.C. $
2461(c), provided, however, that such forfeiture is subject to any and all third par:ty
claims and interests, pending final adjudication herein; the defendant waives his
interest, if any, in the property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuantto Fed. R. Crim. P.32.2(bX1) & (")(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TIIEREFORE, IT IS I-IEREBY ORDERED TFIAT the following
property is forfeited to the United States:
           o   One pipe bomb;
           .   Approximately thirty-six (36) rounds         of Fiocchi .380 caliber
               ammunition; and
           o   Two (2) shotgun shells.

      The United States Marshal andlor other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangibl e property.

      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in          the
property ndy, within thiny days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.
         Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
   the United States Attorney's Office is authorized to conduct any discovery needed
   to identiff, locate or dispose of the property, including depositions, interrogatories,
   requests for production of documents and to issue subpoenas, pursuant to Fed. R.
   Civ. P. 45.

         Following the Court's disposition of all timely petitions filed, a final order of
  forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(cX2). If no third
  party files a timely petition, this order shall become the final order and judgment of
  forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
  have clear title to the property and shall dispose of the properfy according to law.
  Pursuant to Fed. R. Crim. P.32.2(bX4)(A), the defendant consents that this order
  shall be final as to defendant upon filing.

   SO AGREED:



     lann*-<     t<-F^rr(
#^- TONaTHAN     D . LETZRING
  Assistant United States Afforney




  THOMAS DERRECK CHARLET
  Defendant




  Attornby for Defendant                                                     {}
                                              Signed:    9cfilh". 30           ,2otg


                                                                        TCALF
                                              ljnited   States
                                                                 ict of North Carolina
